Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-11, 13-16, 18, 20, 24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2012/0070747 (Whear) in view of US PGPub 2003/0054234 (Zucker) and WO 00/72389 (Lonsberry).
With respect to claim 1, the limitation “for use in a battery for an electric rickshaw” is intended use and does not provide any structural limitations to the separator. See MPEP 2111.02 (II).
Whear teaches a lead acid battery (PP 0009), comprising a separator having a porous membrane, which may comprise a polyolefin and a filler (PP 0042). The separator has transverse ribs (cross ribs) on the surface (PP 0041).  The transverse ribs have a height of about 0.075 to 0.15mm (PP 0048).  The separator comprises a backweb (PP 0022).  Which may have a thickness of 120-250 m (Table 3), which has significant overlap with the claimed range of 0.20-0.35mm. The separator may comprise an optional glass-mat laminate (fibrous layer) (PP 0043) which may be made from glass fibers (PP 0042). The separator may be an envelope (PP 0043) which would have at least one slit opening.  The separator sheet may have a thickness of 0.1 to 0.5 mm and total separator has a thickness of less than 2.5mm (PP 0055).
Whear fails to teach the additives of the instant claims.  Zucker teaches that the microporous polymer layer may have a filler in an amount of 0 to 92vol% (PP 0023) which permits diffusion of the oxygen to the electrodes (PP 0011).  It would have been obvious to one of ordinary skill in the art to use the filler of Zucker int eh separator of Whear in order to permit diffusion of oxygen.  The amount of filler is not disclosed in g/m2, however one of ordinary skill in the art would expect 0 to 92 vol% to overlap the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Whear fails to tech a plasticizer.  Zucker teaches a battery separator for a lead-acid battery comprising a microporous polymer layer (PP 0012). A plasticizer may be used to impart porosity to the separator (PP 0023).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a plasticizer in the separator of Whear to facilitate in imparting porosity into the separator, as taught by Zucker.
Whear teaches a longitudinal rib height has a majority of the longitudinal ribs being greater than that of the transverse ribs with a height of 0.3-2.0 mm (PP 0055).  This falls outside the claimed range of 0.075-0.15 mm.  There is no evidence of any criticality associated with the claimed range.  See, for instance, the instant specification at page 12, lines 8-11, which demonstrates that ranges substantially similar to Whear’s range, including “at least 1.5 mm” are equally suitable to the claimed range.  Therefore a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.  Whear’s teaching that the majority of the longitudinal ribs being taller allows for a portion of the longitudinal ribs to be the same or shorter than those of the transverse, therefore one of ordinary skill in the art would recognize that the separator may be functional with at least a portion of the longitudinal ribs having a height of 0.15 mm or less.
Whear fails to teach the thickness of the glass-mat laminate. Zucker teaches that the fibrous layer has a thickness of 0.7 mm to 1.5 mm which provides for efficient oxygen cycle (PP 0018-0019).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a fibrous layer having a thickness of 0.7-1.5 mm, for the glass-mat laminate of Whear in order to provide efficient oxygen cycle, as taught by Zucker. 
Whear fails to teach one or more slits in the bottom fold of the envelope. Lonsberry teaches that slits may be formed along the bottom of a separator in the folded region which reduce the amount of separator material which reduces volume consumption of the separator and leaves more volume for other cell materials (page 12, line 28 – page 13, line 19).  It would have been obvious to one of ordinary skill in the art at the time of filing to form slits in the bottom of the separator envelope of Whear, in combination with Zucker, to reduce volume consumption of the separator as taught by Lonsberry.
With respect to claim 2, the separator may be microporous (PP 0042).
With respect to claim 3, the polyolefin may be polyethylene (PP 0042).
With respect to claim 4, the polyolefin may be an ultrahigh molecular weight polyethylene (PP 0042).
With respect to claim 7, a nonionic surfactant (PP 0119).  The nonionic surfactant may be an alcohol (PP 0141-0145).  Whear fails to teach the amount of the surfactant, however it would have been obvious to one of ordinary skill in the art to find a workable amount, which would reasonably read on the claimed range. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.
With respect to claim 8, the transverse ribs have a height of about 0.075 to 0.15mm (PP 0048), which has significant overlap with the claimed range. 
With respect to claim 9, the longitudinal rib height has a majority of the longitudinal ribs being greater than that of the transverse ribs with a height of 0.3-2.0 mm (PP 0055).  This falls outside the claimed range of 0.075-0.125 mm.  There is no evidence of any criticality associated with the claimed range.  See, for instance, the instant specification at page 12, lines 8-11, which demonstrates that ranges substantially similar to Whear’s range, including “at least 1.5 mm” are equally suitable to the claimed range.  Therefore a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.  Whear’s teaching that the majority of the longitudinal ribs being taller allows for a portion of the longitudinal ribs to be the same or shorter than those of the transverse, therefore one of ordinary skill in the art would recognize that the separator may be functional with at least a portion of the longitudinal ribs having a height of 0.125 mm or less.
With respect to claim 10, the laminate may have glass fibers (PP 0037).
With respect to claim 11, Whear fails to teach a fibrous layer on both sides of the porous membrane.  Zucker teaches that a separator has improved resistance to dendrite growth when sandwiched between two fibrous layers (PP 0017).  It would have been obvious to one of ordinary skill in the art at the time of filing to use two fibrous layers in the separator of Whear in order to inhibit dendrite growth, as taught by Zucker.
With respect to claim 13, the separator may be an envelope or pouch (PP 0043).
With respect to claim 14, Whear fails to explicitly teach that the pouch has a slit, however one of ordinary skill in the art would immediately recognize for the pouch to be a pouch, it must have a slit.
With respect to claim 15, the separator has an overall thickness of about 0.200 to 4.0 mm (PP 0048), which has significant overlap with the claimed range of 1.5-2.7. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With respect to claim 16, the backweb may have a thickness of 120-250m (Table 3), or 0.25mm, which is close to applicant’s range of “about 0.30 mm”.   In re Geisler states that “about” allows for amounts slightly above and below the claimed range.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Whear’s range of 0.25mm is significantly close to the claimed “about 0.30 mm.”
With respect to claim 18, the porous polymer may comprise a thermoplastic polymer which may include a filler (PP 0042).
With respect to claim 20, the separator may be used in a lead acid battery (PP 0041).  Whear is silent as to active material shedding, reduced grid and spine corrosion, and reduced failure rate, however Whear teaches a separator which is made from the same material components, and therefore one of ordinary skill in the art would expect the separator to have the same properties, including at least reduced failure rate.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112- 2112.02.
With respect to claim 26, the separator may be used in a battery (PP 0041), which is the method step of the instant claim. 
With respect to claim 27, Zucker teaches that the plasticizer is petroleum oil (PP 0023).

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2012/0070747 (Whear), US PGPub 2003/0054234 (Zucker), and  WO 00/72389 (Lonsberry) as applied to claims 1 and 20 above, and further in view of US PGPub 2013/0162203 (Kamata).
Whear, Zucker, and Lonsberry teach the lead acid battery as discussed above, but fails to teach an electric rickshaw.  Kamata teaches that lead acid batteries (PP 0080) may be used in electric bicycles (PP 0129) (e.g. rickshaws).  It would have been obvious to one of ordinary skill in the art at the time of filing to combine the lead acid battery of Whear, Zucker, and Lonsberry with a known electric bicycle taught by Kamata in order to reduce battery replacement costs and provide a lead acid battery with improved longevity.

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 08/19/2022, with respect to the rejection(s) of claim(s) 1-4, 7-11, 12-16, 18, 20-21 and 26-28 under Whear and Zucker have been fully considered and are moot in view of the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.Z/Examiner, Art Unit 1724   

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759